                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DMSION
                                    No. 2:17-CV-43-D


JODY LEE BRICKHOUSE,                          )
                                              )
                        Plaintiff,            )
                                              )
                v.                            )                     ORDER
                                              )
NANCY A. BERRYlllLL,                    )
Acting Commissioner of Social Security, )
                                              )
                        Defendant.            )


        On January 2, 2019, Magistrate Judge Swank issued a Memorandum and Recommendation

("M&R") [D.E. 22] and recommended that this court deny plaintiff's motion for judgment on the

pleadings [D.E. 16], grant defendant's motion for judgment on the pleadings [D.E. 19], and affirm

defendant's final decision. Neither party objected to the M&R.

        ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 22].
      In sum, plaintiff's motion for judgment on the pleadings [D.E. 16] is DENIED, defendant's

motion for judgment on the pleadings [D.E. 19] is GRANTED, defendant's final decision is

AFFIRMED, and this action is DISMISSED. The clerk shall close the case.

       SO ORDERED. This M_ day of January 2019.




                                              2
